                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

THE INDEPENDENCE PROJECT,                      )
INC., et al.,                                  )
                                               )
            Plaintiffs,                        )
                                               )
      vs.                                      )          Case No. 4:18-CV-1779-AGF
                                               )
ELM GROVE, LLC,                                )
                                               )
            Defendant.                         )



                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Elm Grove, LLC’s motion to dismiss

(ECF No. 5) Plaintiffs’ claims for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1). Defendant asserts that Plaintiffs lack the requisite

Article III standing to sustain subject matter jurisdiction in the federal courts. For the

reasons set forth below, Defendant’s motion will be denied.

                                         BACKGROUND

       This action arose from Plaintiffs The Independence Project, Inc. (“Independence

Project”) and John Meggs’ claim for declaratory and injunctive relief pursuant to Title III

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq. and 28 CFR

36.302 et seq. Plaintiffs allege that Defendant, which holds title to the property in

question, has failed to comply with provisions of the ADA and its accompanying

regulations. Specifically, they allege that Defendant has failed to eliminate architectural
barriers to access at its “Elm Grove Shopping Center” property, and said barriers have

denied Mr. Meggs, and those similarly situated, access to full and equal enjoyment of the

“goods, services, facilities, privileges,” and more located therein. Mr. Meggs is a

paraplegic and requires a wheelchair to ambulate at all times.

       The Independence Project is incorporated in New Jersey, with its principal place

of business in New Providence, New Jersey. Mr. Meggs is a resident of Los Angeles,

California. Mr. Meggs is a member of the Independence Project and acts as a “tester” for

the organization—travelling around the country and testing properties and businesses for

ADA compliance.

       According to the complaint Mr. Meggs’s business, J-Loop Entertainment, LLC.,

prompts him to travel to St. Louis several times per year. He visits the area for business

purposes, seeking out new musical talent and promoting his own broadcasting and

musical work. During these trips, Mr. Meggs prefers to stay in hotels located near the St.

Louis airport, bringing him into proximity with the Elm Grove Shopping Center (also

located near the airport). Mr. Meggs claims to have visited the Elm Grove Shopping

Center on several occasions, the most recent being July 2, 2018, and he alleges that he

would like to do so again but for the aforementioned barriers to his access. Mr. Meggs

currently has two trips to St. Louis planned for 2019 (in March and May, respectively),

for which he has booked hotel reservations and created itineraries.

       Defendant filed this motion to dismiss for lack of Article III standing on

November 15, 2018. Defendant contends that Mr. Meggs visited the Elm Grove

Shopping Center, not in the regular course of his trip to St. Louis, but for the specific

                                              2 
 
purpose of evaluating the Shopping Center’s compliance with the ADA, and thus, its

fitness as the subject of a potential lawsuit under the Act. Specifically, Defendant argues

that the Independence Project and Mr. Meggs are serial ADA plaintiffs who have filed

the instant suit in order to receive the attorney’s fees available to successful claimants

under the Act.

       Defendant further argues that, as a serial plaintiff, Mr. Meggs has no genuine

intention of repatriating the Elm Grove Shopping Center, or even returning to the St.

Louis area, regardless of any action that might be taken by Defendant to remove the

supposed barriers to access. Defendant maintains that Mr. Meggs’s business, J-Loop

Entertainment, was only incorporated in Missouri to create a deeper connection between

Mr. Meggs and the St. Louis area with the goal of establishing standing in the instant

case. Defendant supports these allegations by attaching the articles of organization for J-

Loop Entertainment, which reveal that J-Loop Entertainment was incorporated mere

months before the filing of the present action. Defendant also attaches the results of an

internet search to show that there is little information about the company available online.

In short, Defendant argues that Mr. Meggs’s business is merely a façade.

       Plaintiffs, for their part, deny Defendant’s allegations questioning Mr. Meggs’s

credibility but do not dispute that they are serial plaintiffs. Indeed, they assert that courts

have recognized that most ADA cases are filed by a small number of individuals without

whom the ADA would be under-enforced.

       Plaintiffs maintain that they have adequately established standing, including a

concrete and particularized plan to return to the Elm Grove Shopping Center. Plaintiffs

                                               3 
 
point to the allegations in the complaint, as well as an affidavit submitted by Mr. Meggs

in response to Defendant’s motion. In the affidavit, Mr. Meggs states that his visits to

the Elm Grove Shopping Center have been for the purpose of patronizing the businesses

located therein, especially the “Family Dollar” store (a national chain store preferred by

Mr. Meggs), as well as the shopping center’s restaurants. Mr. Meggs further states that if

the barriers to his access were removed, he would frequent the Elm Grove Shopping

Center during his scheduled future visits to St. Louis.

                                       DISCUSSION

       Federal Rule of Civil Procedure 12(b)(1) requires a district court to dismiss an

action if the federal courts lack subject matter jurisdiction over the dispute. Cook v. ACS

State & Local Sols., Inc., 756 F. Supp. 2d 1104, 1106 (W.D. Mo. 2010), aff’d, 663 F.3d

989 (8th Cir. 2011). Such a motion may assert either a facial attack of the pleadings or a

factual attack. Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). “In a facial attack, the

court merely [needs] to look and see if plaintiff has sufficiently alleged a basis of subject

matter jurisdiction. Accordingly, the court restricts itself to the face of the pleadings and

the non-moving party receives the same protections as it would defending against a

motion brought under Rule 12(b)(6).” Branson Label, Inc. v. City of Branson, Mo., 793

F.3d 910, 914 (8th Cir. 2015) (internal citations omitted). In a factual challenge,

however, the court is not so constrained and may “examine matters outside of the

pleadings, such as testimony and affidavits.” Id. at 915 (quoting Menacha v. Chrysler

Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)).



                                              4 
 
       To establish Article III standing, a plaintiff must satisfy three elements. “First, the

plaintiff must have suffered an injury in fact—an invasion of a legally protected interest

which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal

citation and quotation marks omitted). The plaintiff must also demonstrate a “causal

connection” between the injury-in-fact and the conduct of the defendant, and the plaintiff

must show that the injury is likely to be “redressed” by a favorable result. Id. Defendant

challenges only the injury-in-fact element.

       Title III of the ADA prohibits discrimination in places of public accommodation

against persons with disabilities. See 42 U.S.C. § 12182(a). Discrimination includes “a

failure to remove architectural barriers, and communication barriers that are structural in

nature, in existing facilities . . . where such removal is readily achievable.” 42 U.S.C. §

12182(b)(2)(A)(iv). The ADA provides a private right of action for injunctive relief to

“any person who is being subjected to discrimination on the basis of disability.” 42

U.S.C. § 12188(a)(1). To obtain injunctive relief, the plaintiff must show a likelihood of

future injury. See Lujan, 555 U.S. at 564; City of Los Angeles v. Lyons, 461 U.S. 95,

101–5 (1983); Brown v. Grandmother’s, Inc., No. 4:09 CV 2088, 2010 WL 611002 at *6

(D. Neb. Fed. 17, 2010).

       Thus, to demonstrate standing and to obtain injunctive relief, ADA plaintiffs must

demonstrate that they have been personally injured by an inability to access the building

in question and must aver that but for the existing architectural barriers they would visit

the building “in the imminent future.” Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir.

                                              5 
 
2000). That said, “plaintiffs need not engage in the ‘futile gesture’ of visiting a building

containing known barriers that the owner has no intention of remedying.” Id. (internal

citations omitted).

          “When determining if a plaintiff has established a likelihood of future injury,

district courts in the Eighth Circuit have focused on (1) the proximity of the place of

public accommodation to plaintiff’s residence, (2) plaintiff’s past patronage of

defendant’s business, (3) the definitiveness of plaintiff’s plans to return, and (4)

plaintiff’s frequency of travel near defendant.” Independence Project, Inc. v. Dierbergs

Four Seasons, Inc., No. 4:17CV02767, 2018 WL 1069951, at *2 (E.D. Mo. Feb. 27,

2018) (internal citations omitted).

          Defendant argues that Mr. Meggs is not likely to suffer an imminent future injury

because he lives 1,800 miles from the Elm Grove Shopping Center, his business (which

Mr. Meggs avers brings him to the St. Louis area often) is a mere façade, his plans to

return to the St. Louis area are insufficiently concrete, and his past patronage of the Elm

Grove Shopping Center has not been frequent enough to show a significant likelihood of

return.

          Defendant relies heavily on Steelman v. Rib Crib No. 18, 2012 WL 4026686

(W.D. Mo. Sept. 12, 2012). Steelman involved a consolidation of a series of ADA

challenges to multiple commercial establishments, each located either in Springfield,

Missouri or Branson, Missouri. Id. at *3. The Steelman plaintiff complained that

removable architectural barriers in each of the defendants’ establishments had prevented

her from accessing the premises. Id. However, the plaintiff failed to specify in her

                                                6 
 
complaint when she had visited defendants’ businesses, how often she had done so, or

why. Id. In fact, the only evidence of any such visit was a single receipt from just one of

the twelve businesses sued (the Rib Crib). Id. Also important to the court in Steelman,

the plaintiff had included demonstrably false allegations in her complaint, such as stating

that a particular defendant establishment was a hotel with a pool, when in fact it was not a

hotel and did not have a pool. Id.

         By contrast, Plaintiffs in the instant case have presented evidence showing that

Mr. Meggs has visited the Elm Grove Shopping Center at least once. Furthermore,

Plaintiffs state that Mr. Meggs travels to St. Louis several times a year for business

purposes, and that he has two future trips scheduled for March and May of 2019,

respectively. Mr. Meggs further states that he prefers staying at hotels near the airport

and patronizing businesses, such as the Family Dollar, located in the Elm Grove

Shopping Center. Thus, unlike the plaintiff in Steelman, Mr. Meggs has stated when he

last visited Defendant’s property, why he did so, and why he would like to do so again

but for the physical barriers to his access. Although Defendant has raised a question as to

Mr. Meggs’s credibility, it has not established at this stage that Plaintiff’s allegations are

false.

         Finally, as to Defendant’s assertion that Plaintiffs are serial ADA plaintiffs who

act as testers, that fact presents no bar to their standing. See Nekouee v. H.V. Real Estate

Corp., No. 4:17 CV 1468 (JMB), 2017 WL 5010380, at *3 (E.D. Mo. Nov. 2, 2017) (“An

ADA tester’s motive is irrelevant to the issue of standing because the substantive right

conferred by statute is to be free from disability discrimination in the enjoyment of the

                                               7 
 
facility.”) (citation omitted); see also Shaver v. Indiana Stave Company, 350 F.3d 716,

724-25 (8th Cir. 2003) (holding that tester cases have been allowed to proceed under the

ADA). Thus, whatever the reason for his initial visit, Mr. Meggs may still suffer an

imminent risk of future harm from his inability to access the Elm Grove Shopping

Center.

       For all of the reasons stated above, the Court finds that Plaintiffs have alleged an

injury-in-fact sufficient to establish Article III standing.

                                       CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion to dismiss is DENIED.

ECF No. 5.



                                                    _________________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE

Dated this 8th day of February, 2019.




                                               8 
 
